DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of the crowbar devices are in stacked configuration in claim 13” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	For a purpose of an examination, the term “a conducting failover state” is referring to a state of the  positive overvoltage clamping circuit or the negative overvoltage clamping circuit is a conducting due to a failure on the AC power lines.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 8, 11-13, 16-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brasfield (USPN 4,321,644).
	Regarding claim 1, Brasfield discloses a crowbar device (see figures 1-2) having a first terminal (100) and a second terminal (102), the terminals being connectible to a medium to high impedance AC voltage source (such as an AC power source 10 includes an internal impedance 16), the crowbar device (figure 2) comprising;
a trigger circuit (a trigger circuit includes 104, 124, 106, 108) connected between the first terminal and the second terminal and configured to output a trigger signal responsive to exceeding a threshold voltage across at least one trigger element of the trigger circuit;
a positive-side signaling circuit(a positive signal circuit 110) configured to output a positive clamping signal according to a positive -voltage signal input from the trigger circuit;
a positive-side overvoltage clamping circuit (such as a SCR 114) comprising a controllable semiconductor element connected between the first terminal and the second terminal, the positive-side overvoltage clamping circuit (114) being configured to control the semiconductor element to be in a conducting state when the positive clamping signal from the positive-side signaling circuit is 
a negative-side signaling circuit (a negative signaling  circuit 126) configured to output a negative clamping signal according to a negative -voltage signal input from the trigger circuit;
a negative-side overvoltage clamping circuit (a negative clamping SCR 130) comprising a controllable semiconductor element connected between the first terminal and the second terminal, the negative-side overvoltage clamping circuit being configured to control the semiconductor element  to be in a conducting state when the negative clamping signal from the negative-side signaling circuit is present, and configured to control the semiconductor element (ES) to be in a nonconducting state when the negative clamping signal has not been present for a predetermined time period (e.g. see col. 3, lines 57-68, col. 4, lines 1-3).
Regarding claim 2, Brasfield discloses wherein the positive-side signaling circuit (such as the positive trigger circuit 110) is configured to output the positive clamping signal according to a time derivative of a current of the positive-voltage signal (such as a rate of changes of a surge current of the line 100). 

Regarding claim 4, Brasfield discloses wherein the trigger circuit (104, 106, 108, 124) comprises a stack of serially-connected trigger elements (108), the trigger circuit configured to output the trigger signal responsive to exceeding the threshold voltage across the stack of serially-connected trigger elements (see figure 2).
Regarding claim 8, Brasfield disclose wherein the positive-side signaling circuit (110) comprises a diode (110) connected, in the forward direction, between a terminal of the trigger circuit (104, 106, 108, 124) and a control terminal of the semiconductor element (114)) of the positive-side overvoltage clamping circuit (see figure 2).
Regarding claim 11, Brasfield discloses the crowbar  device being configured to be functional only by an AC voltage supplied externally to the first and second terminals (such as only an AC voltage 10 for  the crowbar device in figure 2). 

Regarding claim 13, Brasfield discloses a plurality of crowbar devices in a stacked configuration.
Regarding claim 16, Brasfield discloses wherein the negative-side signaling circuit (126) is configured to output the negative clamping signal according to a time derivative of a current of the negative-voltage signal (such as a rate of changes of a surge current on the line 102).
Regarding claim 17, Brasfield discloses wherein the negative-side signaling circuit comprises a diode (a diode 126)  connected, in the forward direction, between a terminal of the trigger circuit  (104, 106, 108, 124) and a control terminal of the semiconductor element  (130) of the negative-side overvoltage clamping circuit (see figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7, 9, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Brasfiled in view of Muelleman (USPN 5,666,255).
	Regarding claims 7, 9, 14, 15 Kladar discloses all limitations of claim 1 as discussed above, but does not disclose the clamping circuit and voltage limiting diode as claimed.
	Muelleman discloses positive and negative surge voltage protection circuit comprises  positive and negative surge voltage clamping circuit comprises a transistor (such as 118 or 124, see figure 7) and a reversed voltage limiting diode (134).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the protection circuit of Brasfield to .
5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Brasfiled in view of de Palma et al (USPN 2012/0300352).
	Regarding claim 13, Brasfiel discloses all limitations of claim 1 as discussed above, but does not disclose a plurality of crowbar devices as claimed.
	De Palma discloses a protection device (see figures 6-7) comprises a plurality of crowbar devices (such as 23, 23a in figure 6 or 22a, 22b in figure 7) are in stacked configuration.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the protection circuit of Brasfield to incorporate a plurality of stacked crowbar devices as disclosed by de Palma in order to increase energy dissipation capacity.
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Brasfiled in view of Salvestrini  (USPN 2007/0217237).
Regarding claim 6, Brasfield discloses all limitations of claim 1 as discussed above, but does not disclose the at least one trigger element as claimed.
	Salvestrini discloses a protection device comprises a trigger circuit comprises at least one trigger element comprises at least one of spark gap, a DIAC (40), a SIDAC.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the trigger circuit of Brasfield to incorporate a DIAC  as disclosed by Salvestrini in order to provide more precise triggering voltage.

Allowable Subject Matter
7.	Claims 5, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836